Citation Nr: 0011679	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-19 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for spondylolisthesis L4-
L5, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
April 1994.

This appeal arises from a decision by the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO).     

The veteran has raised the issue of entitlement to a total 
rating based on individual unemployability by reason of 
service-connected disabilities.  This issue has not been 
developed and is not in appellate status.  The veteran has 
also inquired as to eligibility for CHAMPVA for his family.  
Both issues are referred to the RO for actions deemed 
appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected spondylolisthesis L4-L5 is 
manifested by good range of motion with some discomfort on 
flexion and diminished deep tendon reflexes. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for spondylolisthesis at L4-L5 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-
4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5292 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

A July 1994 rating decision established service connection 
for spondylolisthesis of L4-L5 and awarded a 10 percent 
evaluation.  This action was based on service medical records 
reflecting a herniated disc at L4-5, and on the results of 
May and June 1994 VA medical examinations.  The May 1994 X-
ray film revealed bilateral pars interarticularis defects at 
L4 and approximately five millimeters of spondylolisthesis of 
L4 on L5.  During the June 1994 VA rating examination, the 
veteran complained of sharp, dull and grinding pain on 
bending over and on prolonged standing or sitting.  His gait 
was normal during the examination.  A loss of the normal 
lumbosacral curvature was noted.  A right L4-L5 paraspinous 
tenderness without muscle spasm was also noted.  Straight leg 
raising was negative bilaterally and he had full range of 
motion of his lumbosacral spine.  Strength and deep tendon 
reflexes were normal and symmetrical.  The diagnoses included 
five-millimeter spondylolisthesis of L4 on L5.  

The veteran submitted a claim for an increased rating in 
November 1996.  

December 1996 VA X-rays revealed the bilateral pars 
interarticularis defects and the five millimeter 
spondylolisthesis that were seen on the May 1994 X-ray.

In December 1996, the veteran underwent a VA medical 
examination.  Evaluation of the lumbosacral spine revealed 
the lumbosacral spine to be tender.  Flexion was to 55 
degrees; backward extension was to 10 degrees.  Left lateral 
flexion was to 10 degrees and right lateral flexion was to 20 
degrees.  Rotation bilaterally was to 5 degrees.  There was 
pain at 50 degrees of straight leg raising on the right.  
Neurological examination was normal.  A January 1997 VA 
magnetic resonance imaging spectroscopy (MRI) revealed the 
L4-L5 spondylolisthesis as well as decreased disc height in 
the L4 disc and mild bulging and broad base centrally at L4 
without neural foraminal narrowing consistent with 
degenerative disc disease.  

A May 1997 rating decision increased the evaluation for the 
lumbosacral spine to the current 20 percent.

The veteran underwent two VA orthopedic examinations in 
November 1998.  During the first examination he complained of 
pain, weakness, stiffness, some fatigability and weekly 
flare-ups caused by sitting and standing.  He also complained 
of numbness and tingling in both thighs and legs.  He stated 
that he had had shooting pains down both legs for the 
preceding two years.  

During the examination he ambulated without difficulty 
although his gait may have slightly favored his back.  No 
postural abnormalities or fixed deformities were noted.  He 
complained that his spine was slightly painful on motion 
during flexion and extension.  Flexion was to 90 and then 95 
degrees without difficulty.  Extension was to 20 degrees 
without difficulty, but with a complaint of some lower back 
discomfort.  Lateral flexion was to 20 degrees bilaterally 
without difficulty.  Straight leg raising was negative 
bilaterally but with a complaint of some discomfort on the 
left past 45 degrees.  No costovertebral angle tenderness was 
found.  The veteran had no increase in pain on repetition of 
flexion and extension.  Deep tendon reflexes were 2/4 
bilaterally.  The diagnosis was intermittent muscular back 
strain with spondylolisthesis of L4-L5 and an L4-L5 central 
disc herniation.  

In an addendum written after examination of X-ray films, it 
was noted that the films revealed the spondylolisthesis and 
mild degenerative changes at L4-L5.  The examiner stated that 
the degenerative changes were minimally advanced since 
December 1996.  

The second November 1998 VA orthopedic examination found mild 
tenderness to palpation.  Flexion was to 80 degrees and 
extension was to 30.  Side bending was to 40 degrees 
bilaterally.  Straight leg raising was negative bilaterally.  
He was neurovascularly intact.  Deep tendon reflexes were 
diminished, 1/4 at each patella and 0/4 at each ankle.  The 
examination report is negative for any complaints of pain 
during the range of motion testing.  The assessment was 
spondylolisthesis L4-L5 and disc bulge on L4-L5 without 
neuroforaminal narrowing.  The symptoms were consistent with 
degenerative disc disease at L4-L5, which could have been 
responsible for the bilateral radicular symptoms that were 
consistent with increasing bilateral nerve root compression.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Under the rating schedule, arthritis, due to trauma, 
substantiated by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Part 4, Code 5010-5003 (1999).  Limitation of motion 
of the lumbar spine is rated as 20 percent disabling when it 
is moderate and at 40 percent when it is severe.  38 C.F.R. § 
4.71a, Part 4, Code 5292.  

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome (IDS), with recurring attacks, with intermittent 
relief, warrants a 40 percent evaluation.  For moderate 
intervertebral disc syndrome, with recurring attacks, a 20 
percent rating is merited.  Mild manifestations warrant a 10 
percent rating.  Postoperative, cured intervertebral disc 
syndrome merits a noncompensable evaluation.  38 C.F.R. § 
4.71, Diagnostic Code 5293.  

Lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position is rated at 20 percent.  Lumbosacral strain 
which is severe, with listing of whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or some of the above with 
abnormal mobility on forced motion, is rated at 40 percent.  
38 C.F.R. § 4.71a, Part 4, Code 5295.

The record is negative for severe attacks of IDS with 
intermittent relief necessary for an evaluation in excess of 
20 percent under Code 5293.  The record is also negative for 
listing of the whole spine, marked limitation of flexion or 
other symptoms necessary for a higher evaluation under Code 
5295.  The Board finds that code 5292 more nearly describes 
the veteran's disability.  See Butts v. Brown, 5 Vet.App. 532 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  

The veteran had between 80 and 95 degrees of flexion without 
pain and between 20 and 30 degrees of extension.  One 
examiner failed to note any complaints of pain.  The other 
examiner noted what was described as discomfort or slight 
painful motion on flexion.  That examiner specifically tested 
for fatigability by having the veteran repeat the range of 
motion testing.  The pain or discomfort did not increase with 
repetition.  Straight leg raising was negative and the 
current X-rays revealed only minimal changes since December 
1996.  One examiner found diminished deep tendon reflexes, 
the other found them to be normal.  The record is negative 
for evidence of severe limitation of motion of the lumbar 
spine necessary for an evaluation in excess of 20 percent 
under Code 5292.

The Board has considered the veteran's complaints of pain.  
However, while he complained of discomfort during one 
examination, "a finding of functional loss due to pain must 
be 'supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  While the 
veteran subjectively complained of discomfort on movement 
during one examination, the pathology and objective 
observations of the claimant's behavior do not satisfy the 
requirements for a higher evaluation.  One examiner 
specifically referred to discomfort or slight painful motion; 
the other did not mention pain at all.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for a higher rating.  

In a letter attached to his December 1998 appeal, the veteran 
asserted that additional ratings of 40 percent under 5293, 10 
percent under 5295, 50 percent under code 5289 and 20 percent 
under codes 5003 and 5010 were for application in addition to 
the current 20 percent evaluation under code 5292.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  The 
veteran's request clearly falls within the purview of section 
4.14, and therefore cannot be granted.

The veteran also requested that he be given a separate 
evaluation for his bulging disc at L4-L5.  However, 
intervertebral disc syndrome (IDS) is rated under Diagnostic 
Code 5293, which involves limitation of range of motion.  
Therefore, a veteran could not be rated under DC 5293 for IDS 
based upon limitation of motion, and also be rated under, for 
example, DC 5292, because to do so would constitute 
evaluation of an identical manifestation of the same 
disability under two different diagnoses.  In keeping with 38 
C.F.R. § 4.7, the disability may be rated under the 
diagnostic code that produces the higher rating, if that 
diagnostic code better reflects the extent of the veteran's 
disability.  VAOPGCPREC 36-97.  VA General Counsel precedent 
opinions are binding on the BVA.  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 14.507 (1999).

Finally, the veteran asserts that his is an exceptional case.  
However, since the facts reveal only discomfort on motion and 
diminished deep tendon reflexes the Board finds no reason for 
referral to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1).  That is, there is no evidence of 
exceptional or unusual circumstances to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).


ORDER

Entitlement to an increased evaluation for spondylolisthesis 
L4-L5 is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

